Citation Nr: 1326278	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  He had additional service with the Army National Guard of North Carolina from December 1973 to October 1985 and with the Army Reserve including in 1987.  Periods of active duty for training (ACDUTRA) from June 1974 to May 1984 are verified by the record, but additional periods of ACDUTRA and inactive duty for training (INACDUTRA) are unverified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2009 and September 2009 by or on behalf of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the September 2009 rating decision denied reopening the claim, the Board finds the Veteran submitted new and material evidence in support of this claim in March 2009 and the issue was appropriately adjudicated as a service connection claim in a November 2011 statement of the case.  See 38 C.F.R. § 3.156(b) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the available record reveals complex medical and factual issues that cannot be resolved adequately without additional development.  Significantly, the Veteran contends that he has present back disabilities as a result of motor vehicle accidents in approximately December 1973 during INACDUTRA and on September 25, 1987, during his commute for a period of INACDUTRA.  The evidence, however, includes inconsistent reports as to the date of onset and circumstances involved for various back injuries and work-related back injuries over many years.  The record also shows the Veteran has been on long-term disability for degenerative disc disease since the 1980's and private treatment records show that in June 1974 he complained of a pulled muscle to the left upper back, that in October 1985 he reported a history of some low back and neck pain subsequent to a 1973 motor vehicle accident, that in February 1987 he reported he initially injured his low back lifting an outboard motor 16 years earlier, that in May 1987 he underwent hemilaminectomy and discectomy at the L5-S1 interspace after a lifting injury at work in 1986, and that on September 25, 1987, he was treated for back pain after a motor vehicle accident.  

In his March 2008 application for VA compensation the Veteran reported his back disability began in December 1973 and that he had been treated at the Durham Regional Hospital from December 1973 to April 1974.  VA records show treatment records were requested from this facility in April 2008 for the period from 1974 to present.  There is no indication, however, of any request to obtain records dated in 1973.  The records received by VA in April 2008 also include an October 1975 X-ray study indicating additional records dated in 1973 existed at that time.  

Statements provided in support of the Veteran's claim note that his September 1987 motor vehicle accident occurred during his commute for a period of INACDUTRA.  Service records provided by the Veteran in support of his claim include a July 1987 report recommending excusal from annual training due to medical reasons and an August 17, 1987, report indicating excusal had been approved.  

VA records also show that in June 2009 the RO requested verification of National Guard service and medical records for December 1973 and July 1977.  Records were received by the RO in July 2009, including reports of medical history dated in July 1977 and October 1981 in which the Veteran reported having sustained a back injury in a motor vehicle accident in 1973.  VA correspondence mailed to the Army Reserve unit at the address provided by the Veteran was returned as undeliverable in September 2011.  There is no indication of a specific effort to obtain any available National Guard or Army Reserve personnel records maintained at the Army Reserve Personnel Center (ARPERCEN) in St. Louis, Missouri, nor any specific request for service treatment records associated with the Veteran's Army Reserve service in 1987.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide clarifying information as to the circumstances of the accident and any treatment provided for his reported back injury in 1973 and any associated documents and determinations concerning his work-related injury and disability claim in the 1980's.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  He should be specifically requested to provide records of his 1973 treatment at the Durham Regional Hospital or to provide sufficient information for further VA assistance in obtaining these records.  After the Veteran has signed the appropriate releases, any indicated records, not already received, should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Appropriate action should be taken to obtain the Veteran's National Guard and Army Reserve personnel records and service treatment records associated with his Army Reserve service in 1987.  Specific determinations should be requested as to verification of periods of INACDUTRA in 1973 and for the weekend beginning September 25, 1987.  The RO/AMC should specifically list (month, day, year) verified periods of INACDUTRA in 1973 and for the weekend beginning September 25, 1987.

4.  If and only if it is found that credible evidence demonstrates the Veteran sustained back injuries during INACDUTRA in 1973 and/or that he had INACDUTRA beginning on September 25, 1987, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present back disorder was incurred in, aggravated by, or related to his INACDUTRA service.  

The examiner must review the entire claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

